     Case 2:20-cv-00648-JAD-EJY Document 4 Filed 04/23/20 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                    ***
 4   AIMEE L. O’NEIL,                                           Case No.: 2:20-cv-00648-JAD-EJY
 5                    Plaintiff,
                                                                              ORDER
 6            v.
 7   Andrew Poland, Alternative Defense Counsel,
 8                    Defendant.
 9

10            Presently before the Court is Plaintiff’s Complaint for Violation of Civil Rights (ECF No. 1-
11   1), which is 50 pages in length. Plaintiff also attaches to her initial document an order granting her
12   in forma pauperis status. ECF No. 1-4. Plaintiff has also filed a Motion for Default Judgment. ECF
13   No. 3.
14            However, Plaintiff has not submitted an application to proceed in forma pauperis, which she
15   must do pursuant to 28 U.S.C. § 1915(a)(1) and U.S. District Court for the District of Nevada Local
16   Rule LSR 1-1. Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil
17   case may apply to the court for leave to proceed in forma pauperis. The application must be made
18   on the form provided by the court and must include a financial affidavit disclosing the applicant’s
19   income, assets, expenses, and liabilities.” Because Plaintiff has not submitted an in forma pauperis
20   application her request to proceed is denied without prejudice. In the alternative, Plaintiff may pay
21   the filing fee of $400 discussed below.
22            The Court will retain Plaintiff’s complaint (ECF No. 1-1), but will not file it until the matter
23   of Plaintiff’s in forma pauperis application or payment of the filing fee is resolved. Plaintiff is
24   granted one opportunity to file a complete in forma pauperis application or in the alternative, pay
25   the full filing fee for this action.
26   I.       CONCLUSION
27            For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s documents docketed
28   at ECF Nos. 1 through 3 are DENIED without prejudice.
                                                        1
     Case 2:20-cv-00648-JAD-EJY Document 4 Filed 04/23/20 Page 2 of 2




 1           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

 2   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

 3   entitled information and instructions for filing an in forma pauperis application.

 4           IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

 5   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on the correct

 6   form, in compliance with 28 U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $400 fee for filing a

 7   civil action (which includes the $350 filing fee and the $50 administrative fee).

 8           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,

 9   dismissal of this action may result.

10           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.

11   1-1) but will not file it at this time.

12           DATED: April 23, 2020

13

14                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
